Citation Nr: 1145054	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO. 09-30 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for pseudofolliculitis barbae. 

2. Whether new and material evidence has been received to reopen a claim for service connection for gastritis with reflux.

3. Entitlement to service connection for pseudofolliculitis barbae. 

4. Entitlement to service connection for gastritis with reflux.

5. Entitlement to an increased disability rating greater than 10 percent for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to April 1994.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board is reopening the claims of service connection for pseudofolliculitis barbae and gastritis with reflux issues on the basis of new and material evidence. The Board is adjudicating the issue of service connection for pseudofolliculitis barbae. To comply with due process requirements, the issues of service connection for gastritis with reflux and increased rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The RO denied service connection for pseudofolliculitis barbae and gastritis with reflux in a September 2007 rating decision. Although the Veteran submitted a notice of disagreement (NOD) with that decision, he did not perfect an appeal to the Board after the RO issued a June 2008 Statement of the Case (SOC). 

2. Evidence received since the September 2007 rating decision is new and raises a reasonable possibility of substantiating the pseudofolliculitis barbae and gastritis with reflux claims.

3. There is probative evidence of record establishing that the Veteran has a chronic pseudofolliculitis barbae condition that began during his military service. 


CONCLUSIONS OF LAW

1. The September 2007 rating decision denying service connection for pseudofolliculitis barbae and gastritis with reflux is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2. New and material evidence has been submitted since the last prior, final denial of the pseudofolliculitis barbae and gastritis with reflux claims. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Resolving all reasonable doubt in his favor, the Veteran has pseudofolliculitis barbae that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issues, the January 2009 VCAA notice letter is compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since it sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issues and service connection for pseudofolliculitis barbae issue. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Merits of the Claims - New and Material Evidence

The RO originally denied service connection for pseudofolliculitis barbae and gastritis with reflux in a September 2007 rating decision. Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of these claims by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a June 2008 SOC. Therefore, the September 2007 RO rating decision denying service connection for pseudofolliculitis barbae and gastritis with reflux is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011).

The RO denied service connection for pseudofolliculitis barbae in the final September 2007 rating decision because there was no probative evidence of a current pseudofolliculitis barbae condition. The RO denied service connection for gastritis with reflux in the final September 2007 rating decision because although there was some limited in-service and post-service treatment for gastritis, the evidence of record did not establish a chronic upper stomach condition either in-service or post-service. 

In the July 2009 SOC and May 2010 Supplemental Statement of the Case (SSOC), the RO implicitly reopened both new and material evidence claims and considered them on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the pseudofolliculitis barbae and gastritis with reflux claims before proceeding to readjudicate the underlying merits of these claims. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petition to reopen on the basis of new and material evidence in October 2008. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final September 2007 rating decision for both the pseudofolliculitis barbae and gastritis with reflux issues. A June 2009 VA dermatology consult confirmed a diagnosis of pseudofolliculitis barbae for the Veteran. An earlier April 2007 VA skin examination diagnosed pseudofolliculitis barbae based on a review of in-service treatment records and the Veteran's credible reported history. Post-service records now demonstrate medical evidence of a current pseudofolliculitis barbae condition. Also, private treatment records dated in May 2006 and VA treatment records dated in 2009 and 2010 confirmed upper stomach treatment and diagnoses of hiatal hernia, nonulcer dyspepsia, and gastroesophageal reflux disease (GERD). These records now demonstrate medical evidence of a current upper stomach disorder. So all of this evidence relates to an unestablished fact necessary to substantiate his claims and raises a reasonable possibility of substantiating his claims; that is to say, this evidence is new and material and both of his claims are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Merits of the Claim - Service Connection for Pseudofolliculitis Barbae

The Veteran dates the onset of his pseudofolliculitis barbae (shaving irritation with ingrown hairs) to the time of his military service. See April 2011 hearing testimony at pages 21-28. Upon review of the evidence of record, the Board grants the appeal for service connection for pseudofolliculitis barbae. The evidence not only demonstrates the Veteran had a chronic pseudofolliculitis barbae condition during service, but also that he has the same chronic condition post-service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. Id. When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity. Id. Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition. Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008). See also 38 C.F.R. § 3.303(b). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Service treatment records (STRs) are replete with complaints, treatment, and diagnoses for pseudofolliculitis barbae. See multiple STR treatment notes dated in 1974, 1975, 1976, 1977, 1978, 1980, 1981, and 1984. The Veteran frequently was given a shaving waiver and was placed on physical profile due to flare-ups of his pseudofolliculitis barbae. Such continuous complaints and treatment in service reflects more than an "isolated" finding of a pseudofolliculitis barbae condition, thereby revealing a chronic condition requiring repeated treatment. 38 C.F.R. § 3.303(b). The Veteran is also competent to report symptoms of pseudofolliculitis barbae during and after his military service. Layno, 6 Vet. App. at 469. See also 38 C.F.R.§ 3.159(a)(2) . 

Post-service, a June 2009 VA dermatology consult confirmed a diagnosis of pseudofolliculitis barbae for the Veteran. An earlier April 2007 VA skin examination diagnosed pseudofolliculitis barbae based on a review of documented in-service treatment, as well as the Veteran's credible reported history. The Veteran has also competently and credibly testified that he has experienced periodic symptoms of pseudofolliculitis barbae over the years. See April 2011 hearing testimony at pages 21-28. The Court has also held that a skin condition may be the type of condition lending itself to lay observation, such that the Veteran's lay assertions can establish that skin symptoms he experienced in service or immediately thereafter are reflective of the same skin condition he is currently diagnosed with. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

In a June 2007 addendum, the April 2007 VA skin examiner clarified that he had not actually observed pseudofolliculitis barbae upon clinical examination. However, it is noteworthy that some chronic conditions are subject to active and inactive stages. See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994). More importantly, in the June 2007 addendum the VA skin examiner also opined that "it is as likely as not" the Veteran's current skin findings are related to the documented in-service condition. Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote." Groves, 524 F.3d at 1309. 

Given the Veteran's current medical diagnosis of pseudofolliculitis barbae, and his clinical history of treatment for pseudofolliculitis barbae both during and after service, the evidence establishes a chronic pseudofolliculitis barbae condition that began during his military service. According, resolving doubt in the Veteran's favor, the evidence supports service connection for pseudofolliculitis barbae. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board makes no pronouncement as to the severity of the disorder since submission of the Veteran's application to reopen the claim. The RO will assign an appropriate disability rating. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). As to the varying severity of the disorder, see Ardison, above; Voerth v. West, 13 Vet. App. 117 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 





ORDER

As new and material evidence has been received, the claim for service connection for gastritis with reflux is reopened. To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for pseudofolliculitis barbae is reopened. 

Service connection for pseudofolliculitis barbae is granted. 


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims of service connection for gastritis with reflux and an increased rating for a right shoulder disorder. Specifically, VA examinations to determine the etiology of the upper stomach disorder and the current severity of the right shoulder disorder are required. 

The Veteran's VA treatment records on file only date to December 2010. So if the Veteran has since received additional relevant treatment for his upper stomach or right shoulder disorders, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). Also, the Veteran should be asked to identify any relevant private medical evidence for his stomach and right shoulder disorders. After obtaining any appropriate authorization for release of these records, the RO/AMC should obtain records from each private health care provider the Veteran identifies. VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). In conclusion, a remand to the RO/AMC is required in order to comply with the duty to assist and secure any outstanding VA or private treatment records.  

The Veteran must also be scheduled for a VA examination and opinion to determine the etiology of his upper stomach disorder(s) on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

The Veteran must also be scheduled for a VA examination to rate the current severity of his service-connected right shoulder. His last VA examination for his right shoulder disability was in January 2009. The Veteran has implied that his right shoulder disorder has worsened since that time. He claims he visited the emergency room two dozen times for his right shoulder in the last two years. See April 2011 hearing testimony at pages 3-12. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his right shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his upper stomach and right shoulder disorders. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies.

(b) The records sought must further include all relevant VA records of upper stomach and right shoulder treatment from December 2010 to the present.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After completion of the above development, arrange for a VA examination with an appropriate clinician for the Veteran's upper stomach condition. The purpose of the examination is to determine whether the Veteran has gastritis with reflux, GERD, or a similar upper stomach disorder that is related to service. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) The examiner must state the diagnosis for all upper stomach disorders found upon examination, to include gastritis with reflux. 

(g) The examiner must provide opinion as to whether the Veteran has an upper stomach disorder to include gastritis with reflux that began during active service or is related to documented in-service treatment for gastritis. 

(h) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(i) Service treatment records document that in January 1983 the Veteran received emergency room treatment for gastritis. He was treated with antacids to include Mylanta. A later January 1983 treatment note assessed that his gastritis was "resolving."  A January 1983 upper GI X-ray assessed a radiographically normal stomach. A June 1983 treatment record reflects that the Veteran again visited the emergency room for heartburn. In a December 1984 treatment record the Veteran was treated for viral gastroenteritis with nausea and vomiting that resolved. At November 1985 and March 1994 reports of medical history the Veteran denied a history of frequent indigestion or stomach or intestinal trouble.  The March 1994 report was upon retirement from service.  

(ii) Post-service, a January 1998 VA physical note listed no stomach problems. However, a March 2005 post-service military treatment record documents a diagnosis of gastritis. Private treatment records dated in May 2006 document symptoms such as nausea and loss of appetite. Hiatal hernia and nonulcer dyspepsia were mentioned. More recently, VA treatment records dated in 2009 and 2010 record a diagnosis of GERD. The Veteran is prescribed Prilosec (omeprazole) and Zantac (ranitidine) to treat his GERD.  

(iii) The Veteran contends that he has experienced stomach problems "on and off" during and since the time of his military service. He dates the onset of his current stomach problems to the time of his military service. 

3. Schedule the Veteran for a VA examination by an appropriate clinician for the Veteran's right shoulder disorder. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected right shoulder disorder, its effect on his occupational and social functioning, and its impact on his daily activities.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected right shoulder disability. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed findings regarding physical examination of the Veteran's right shoulder.

(e) The examiner must provide a diagnosis for each disease or injury of the right shoulder noted on examination. 

(f) The examiner must further report the complete range of motion for right shoulder with respect to forward elevation (flexion), abduction, and rotation. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995). All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(g) The examiner must describe all additional manifestations of the Veteran's right shoulder disability, including but not limited to the presence and extent or frequency of ankylosis, impairment of the humerus (nonunion, dislocation, or malunion), or impairment of the clavicle or scapula (nonunion, dislocation, or malunion).   

(h) The examiner must indicate the effect of the Veteran's service-connected right shoulder disability on his occupational and social functioning and his ordinary activities of daily life. The examiner should specifically address whether the right shoulder has caused marked interference with employment or frequent periods of hospitalization (the Veteran asserts he visited the emergency room two dozen times for his right shoulder in the last two years). 

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address the purpose of the examination-to determine the severity of the Veteran's right shoulder disability and its impact on the Veteran's social and occupational functioning and ordinary activities of daily life. The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the gastritis with reflux (service connection) and right shoulder (increased rating) claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


